If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       August 18, 2022
               Plaintiff-Appellee,

v                                                                      No. 357766
                                                                       Berrien Circuit Court
MARK ANTHONY ABBATOY,                                                  LC No. 1997-403846-FC

               Defendant-Appellant.


Before: RICK, P.J., and BOONSTRA and O’BRIEN, JJ.

BOONSTRA, J. (concurring).

        This case is “Exhibit A” in demonstrating why our Supreme Court’s recent decision in
People v Boykin, ___ Mich ___; ___ NW2d ___ (2022) (Docket Nos. 157738; 158695), is
unworkable in the real world. Boykin obfuscates, rather than clarifies, the law, and fails to give
clear direction either to trial courts or to this Court.

        In Boykin, the Supreme Court held that “trial courts must consider a juvenile defendant’s
youth” and “must treat it as a mitigating factor” when sentencing a defendant in the circumstances
before us. Id. at ___; slip op at 1, 10. In the next breath, however, the Court held that “trial courts
need not articulate their bases for considering an offender’s youth” and that there is “no basis for
requiring trial courts to articulate on the record how a defendant’s youth affected the [sentencing]
decision.” Id. at __, slip op at 4. The Court remanded the underlying cases1 to the Court of Appeals
for it to determine “whether the sentencing courts properly considered defendants’ youth as a
mitigating factor.” Id. The Court did so despite the fact that the trial court in at least one of the
two underlying cases clearly did consider the defendant’s youth and articulated more on the record
than even the Supreme Court’s new Boykin standard requires. Yet, the Supreme Court—while
ostensibly requiring no articulation by the trial court—opined that the trial court’s statements


1
 There were two lower court cases that were consolidated for purposes of appeal: People v Boykin,
unpublished per curiam opinion of the Court of Appeals, issued March 20, 2018 (Docket No.
335862), and People v Tate, unpublished per curiam opinion of the Court of Appeals, issued
September 20, 2018 (Docket No. 338360).


                                                 -1-
“appear to only represent a small portion of the record established by the sentencing court” and
that “whether these statements and the totality of the record established by the trial court comply
with our requirement that a trial court consider youth to be a mitigating factor is a close question
deserving of additional appellate review.” Id. at ___; slip op at 12.

        “Sentencing decisions are reviewed for an abuse of discretion.” Id. at __, slip op at 6, citing
People v Steanhouse, 500 Mich 453, 471; 902 NW2d 327 (2017). A trial court’s sentencing
decision is an abuse of discretion if it violates the principle of proportionality, which requires that
the sentence imposed “be proportionate to the seriousness of the circumstances surrounding the
offense and the offender.” People v Skinner, 502 Mich 89, 131-132; 917 NW2d 292 (2018)
(quotation marks and citation omitted). “An abuse-of-discretion standard recognizes that there
may be more than one principled outcome and the trial court may not deviate from that principled
range of outcomes.” Boykin, __ Mich at __, slip op at 6, citing People v Babcock, 469 Mich 247,
269; 666 NW2d 231 (2003).

        Just days after Boykin was decided, we are now faced with the quandary that Boykin
created. The trial court in this case clearly was aware of defendant’s youth and provided its
proportionality analysis as part of its sentencing determination. The trial court even provided some
articulation on the record—more than even Boykin requires—of its consideration of defendant’s
youth as part of this analysis. On appeal, we are now tasked with assessing—under Boykin—
whether the trial court abused its discretion by not properly considering defendant’s youth as a
mitigating factor in its proportionality analysis. And we are required to make that assessment
based on the trial court’s statements and the “totality of the record established by the trial court,”
id. at __, slip op at 12, even though—under Boykin—the trial court was not required to make any
record on this issue.

        The Supreme Court in Boykin stated that “[s]entencing juvenile defendants who were
convicted of first-degree murder is an exceptionally daunting task for trial courts.” Id. at __, slip
op at 7. Now, post-Boykin, the task is even more “exceptionally daunting” id., as trial courts will
be obliged to grapple with Boykin’s self-contradictory descriptions of what trial courts are—and
are not—obliged to do.

         And the task now before this Court is beyond “exceptionally daunting,” id; it is indeed
inherently impossible. Our review is for an abuse of discretion. Id. at __, slip op at 6. Our review
also is—as it must be—based on the trial court record. Id. at __, slip op at 7. Yet the trial court
was not required (and even today would not be required under Boykin) to articulate anything on
the record about how its consideration of the defendant’s youth affected its sentencing decision.
Id. at __, slip op at 4, 12, 13. So, there simply is not—and cannot be—any way for us to determine
whether the trial court abused its discretion—unless, perhaps, the trial court had sufficiently
articulated that which Boykin explicitly does not require it to articulate (in which case there clearly
would not be an abuse of discretion).

        The abuse of discretion standard is, of course, highly deferential to the trial court. See,
e.g., Babcock, 469 Mich at 269 (“At its core, an abuse of discretion standard acknowledges that
there will be circumstances in which there will be no single correct outcome; rather, there will be
more than one reasonable and principled outcome. When the trial court selects one of these
principled outcomes, the trial court has not abused its discretion and, thus, it is proper for the


                                                 -2-
reviewing court to defer to the trial court’s judgment.”) (citation omitted); Skinner, 502 Mich at
134-135, quoting Gall v United States, 552 US 38, 41; 128 S Ct 586; 135 L Ed 2d 392 (1996)
(“[C]ourts of appeals must review all sentences . . . under a deferential abuse-of-discretion
standard.”). Given that there is such a high bar to finding an abuse of discretion, the correct
answer—particularly where, as here, the trial court clearly took defendant’s youth into
consideration—may be for us to conclude that there is an insufficient basis in the record on which
to find that the trial court abused its discretion. But the scenario before us in this case is precisely
the scenario that was presented in Boykin with respect to the Tate defendant, and the Boykin Court
still remanded to the Court of Appeals for reconsideration of its earlier conclusion that there was
no abuse of discretion.

         I note that the Supreme Court in Boykin said—in a footnote:

         [N]othing in this opinion deprives trial courts of the discretion to articulate how an
         offender’s youth or the Miller factors apply to that particular offender’s sentence.
         Rather, articulating how the court considered the defendant’s youth when
         fashioning an appropriate sentence enhances an appellate court’s ability to review
         the proportionality of that sentence.

Boykin, ___ Mich at __ n 9, slip op at 12 n 9. In my judgment, this footnote may reflect the true
objective of Boykin. That is, Boykin effectively will require trial courts to articulate on the record
how the defendant’s youth applies to a particular sentence, but without the Supreme Court having
to find a basis—either in statute, in the United States or Michigan Constitutions, or in the
caselaw—for requiring it to do so.2

        In my judgment, Boykin serves only to muddy the proverbial waters. It will leave trial
courts scratching their heads about how to conduct sentencing proceedings for juvenile defendants
receiving term-of-years sentences. And it leaves this Court with an impossible standard for
evaluating such sentences on appeal. If the Supreme Court wishes to extend Miller3 to new
settings, it should simply do so—openly and transparently. It should not do so vaguely and
impliedly, telling trial courts one thing while simultaneously hinting that the opposite will be
required in order for their sentences to be upheld on appeal.

       Because this Court is bound by Boykin, I concur in the majority’s decision to vacate
defendant’s sentence and to remand for resentencing—so that the trial court may endeavor to
provide whatever as-yet-undetermined amount of articulation may prove to pass muster on appeal,
even though Boykin ostensibly does not require it. I also concur in the balance of the majority’s
analysis.

                                                               /s/ Mark T. Boonstra



2
  Indeed, the Supreme Court expressly held that “[n]one of these sources of law expresses such a
requirement.” Id. at __, slip op at 10.
3
    Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012).


                                                  -3-